Affirmative Statement This affirmative statement is executed by and among the signatories hereto (each a “Participant”) on November 6, 2012.Each of the undersigned hereby affirms the following as each statement relates to the preliminary proxy statement filed by “Concerned Aetrium Shareholders” on October 23, 2011, revised preliminary proxy statement filed on November 6, 2012, a definitive proxy statement, and any revisions or amendments thereto: · the Participant is responsible for the adequacy and accuracy of the disclosure in the filing; · Securities and Exchange Commission (“Commission”) staff (“Staff”) comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Participant may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. /s/ Galen Vetter /s/ Jeffrey Eberwein GALEN VETTER JEFFREY EBERWEIN GLOBALTEL HOLDINGS LLC ARCHER ADVISORS, LLC /s/ Dilip Singh /s/ Steven Markusen Manager Managing Member ARCHER FOCUS FUND, LLC /s/ Dilip Singh By: Archer Advisors, LLC, its Manager DILIP SINGH By: /s/ Steven Markusen Managing Member /s/ Richard K. Coleman Jr. RICHARD K. COLEMAN JR. ARCHER EQUITY FUND, LLC By: Archer Advisors, LLC, its Manager /s/ James F. Adelson JAMES F. ADELSON By: /s/ Steven Markusen Managing Member /s/ Charles M. Gillman CHARLES M. GILLMAN /s/ Steven Markusen STEVE MARKUSEN /s/ Stephen J. Heyman STEPHEN J. HEYMAN ANDOVER GROUP, INC. BOSTON AVENUE CAPITAL LLC /s/ A. John Knapp Jr. President /s/ Stephen J. Heyman Manager /s/ A. John Knapp Jr. /s/ James F. Adelson ALFRED JOHN KNAPP Jr. Manager
